FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA GUADALUPE MENDOZA DE                       No.   15-72274
RAMIREZ,
                                                 Agency No. A096-350-900
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS, III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Maria Guadalupe Mendoza de Ramirez, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying a continuance, denying


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal, and ordering her removed. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance

and review de novo due process claims and questions of law. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      The agency did not err or abuse its discretion in denying Mendoza de

Ramirez’s request for a continuance for failure to show good cause, where she had

been granted several continuances over more than three years and was unable to

demonstrate the continuous residence required for cancellation of removal. See 8

U.S.C. § 1229b(a); 8 C.F.R. § 1003.29; Medina-Nunez v. Lynch, 788 F.3d 1103

(9th Cir. 2015) (acceptance into Family Unity Program did not constitute being

“admitted” for purposes of cancellation of removal). Accordingly, to the extent

Mendoza de Ramirez raises a due process claim, it fails. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      We lack jurisdiction to consider Mendoza de Ramirez’s unexhausted

contentions regarding mandatory withdrawal of counsel or alleged ineffective

assistance of her prior counsel. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).


                                         2                                      15-72274
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          3                          15-72274